ACCEPTED
                                                                            225EFJ017259893
                                                                            FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                            13 January 8 P2:34
                                                                            Lisa Matz
                                        In the                              CLERK
                              Court of Appeals for the
                          Fifth District of Texas at Dallas                 FILED IN
                                                                     5th COURT OF APPEALS
                                                                         DALLAS, TEXAS
ROOSEVELT HOLLINS, JR.,                   §                          1/8/2013 2:34:46 PM
    APPELLANT                             §                   No.   05-12-00835-CR
                                                                           LISA MATZ
                                          §                                  Clerk
              V.                          §
                                          §
THE STATE OF TEXAS,                       §
     APPELLEE                             §

                    STATE’S FIRST MOTION FOR
              EXTENSION OF TIME TO FILE STATE’S BRIEF

      COMES NOW, the State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d), this motion for an extension of time to

file the State’s brief. In support of this motion, the State would show the following:

                                          I.

      The Court below is the 219th Judicial District Court of Collin County,

Texas. The case is styled The State of Texas v. Roosevelt Hollins, Jr., cause

number 219-83183-2011.

                                         II.

      Appellant was convicted of failure to comply with the registration

requirements for a sex offender by failing to timely report his change of address

and sentenced to five years in prison.
                                        III.

       The State’s brief was due November 23, 2012. The State has not previously

requested an extension of time. To the best of the undersigned’s knowledge, the

case has not been set for submission.

                                        IV.

       The State is requesting this extension so that it might adequately respond to

Appellant’s brief, and it includes its brief with this motion. The extension is not

requested for the purpose of an improper delay.

                                         V.

       The State alleges good cause exists for the extension. During the pendency

of the brief in this case the undersigned has been preparing the State’s findings of

fact and conclusions of law in the case Ex parte Ernest Lucky Perez. Also, the

undersigned moved in the month of December and was also out of the office to

celebrate the holidays. Finally, in recent days the undersigned has been ill with the

flu.




                                                                                   2
                                         VI.

      WHEREFORE, premises considered, the State respectfully requests that the

Court grant the State’s motion to extend the time to file its brief for 46 days, until

January 8, 2013.

                                       Respectfully submitted,

                                       GREG WILLIS
                                       Criminal District Attorney
                                       Collin County, Texas

                                       JOHN R. ROLATER, JR.
                                       Assistant Criminal District Attorney
                                       Chief of the Appellate Division


                                       /s/ Katharine K. Decker
                                       KATHARINE K. DECKER
                                       Assistant Criminal District Attorney
                                       2100 Bloomdale Road, Suite 200
                                       McKinney, Texas 75071
                                       State Bar No. 05630480
                                       (972) 548-4323
                                       FAX (214) 491-4860


                         CERTIFICATE OF SERVICE

      A true copy of the State’s First Motion for Extension of Time to File State’s

Brief has been mailed to counsel for Appellant, Shawn S. Ismail, 1400 Gables

Court, Plano, Texas 75075-2013, on this, the 8th day of January, 2013.

                                       /s/ Katharine K. Decker
                                       Katharine K. Decker

                                                                                    3